Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment and Arguments
Applicant’s amendment filed on December 22, 2020 has been entered and made of record.  Claims 1-20 are pending and are being examined in this application.
Please see below for updated claim objections in light of the amendments to the claims.
With respect to the 112(f) claim interpretation, 112(f) analysis is performed on a limitation by limitation basis. 112(f) was only directed to the specific claim limitations noted in the 112(f) section (i.e., the noted limitations in claims 8-10, not the method claims, CRM claims, or any claim as a whole). 
Applicant traverses the 112(f) interpretation directed to claims 8-14 arguing that none of the claims are in "means plus function" format [Remarks, pg. 8].
The examiner does not disagree. However, applicant’s argument is not a basis for rebutting the 112(f) claim interpretation. 112(f) does not require a “means plus function” format. A generic placeholder (i.e., a non-structural term having no specific structural meaning) can be used as a substitute for the term “means.” The terms “validation layer,” “composite query generator component,” “validation rules validator,” “data model,” “machine learning processor device” are all generic placeholders because they have no specific structural meaning.
Applicant also argues that each of the limitations recited in the claims are present in blocks of the flowcharts and block diagrams of the present disclosure. Paragraphs [0028]-[0031] of the present specification illustrates that those elements may be provided by devices composed of memory and hardware processors [Remarks, pg. 8].

Applicant’s arguments with respect to the 103 rejection have been considered, but are moot in view of the new ground(s) of rejection provided below.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  
Claim 1 recites the limitation “providing a validation layer of a hybrid architecture using the processor, the validation layer being separate from the applications layer.” The limitation “the applications layer” has no antecedent basis and should be corrected to “an applications layer.” 
Claims 1, 8, and 15 recite “sending target object values...needing validation of target data time.” The limitation “target data time” should be corrected to “a target data item.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “ a validation layer...a composite query generator component (CQG) of the validation layer for receiving...” and “a validation rules validator (VRV) for validating...” as recited in claim 8; “a data model for storing...” as recited in claim 9; and “a machine learning processor device to provide...” as recited in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marlatt et al. (US Pat. 7,146,422) in view of Subhedar et al. (US Pub. 20200012553).
Referring to claim 1, Marlatt discloses a computer implemented method for validating data in a hybrid cloud model [fig. 1 and associated paragraphs; a data center comprises a plurality of processing nodes including servers providing different types of services and a validation accelerator], the computer implemented method employing a processor to cause the processor to execute the method [fig. 1; col. 4, lines 25-38; the validation accelerator is provided as a network apparatus] comprising: 
providing a validation layer of a hybrid architecture using the processor, the validation layer being separate from an applications layer [fig. 1, note validation accelerator 142 is separate from application servers 110, 150, 160, and 170; see also col. 992, line 62 – col. 3, line 17 and col. 4, lines 34-38];

...validating the target data item of the target object values...in a validation rules validator (VRV) component [col. 2, line 62 – col. 3, line 17; the document is validated by the validation accelerator] ; and 
sending the target data item that has been validated to the application [col. 2, line 62 – col. 3, line 17; the validated document is sent back to the application].
Marlatt does not appear to explicitly disclose wherein the validation layer employs a validation rule dictionary produced from machine learning of prior validation steps to append validator steps to the target object values; generating a composite validation rule set with the composite query generator (CQG) component based on the parameters of the target object values from the application needing validation of data; and that the validating is performed with the composite validation rule. 
However, Subhedar discloses wherein the validation layer employs a validation rule dictionary produced from machine learning of prior validation steps to append validator steps to the target object values; generating a composite validation rule set with the composite query generator (CQG) component based on the parameters of the target object values from the application needing validation of data; and that the validating is performed with the composite validation rule [par. 34; a machine-learning model (i.e., dictionary) is used to evaluate data structures for files by applying validation rules (i.e., composite validation rule set) to the data structures].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the validation system taught by Marlatt so that the schema validation is performed using machine learning as taught by Subhedar. The motivation for doing so would have been to provide extensibility to work with any type of data structure [Subhedar, par. 13].
Referring to claim 2, Subhedar discloses storing the composite validation rule set in a data model [par. 34; note the machine learning model].
Referring to claim 3, Subhedar discloses employing machine learning to provide cognitive suggestions of primary validation rules [par. 34; the machine learning model is updated after training].
Referring to claim 4, Marlatt discloses wherein separation of the validation layer from the applications layer allows for the validation layer to function independently of the applications layer [col. 2, line 62 – col. 3, line 17; col. 4, lines 34-38; document validation is “off-loaded” from the application to the validation accelerator].
Referring to claim 5, Marlatt discloses wherein the applications layer includes software as a service (SaaS) applications [fig. 1, note data center 135 and application servers 150 160 and 170].
Referring to claim 6, Marlatt discloses wherein said validating the target data item of the target object values for a heterogeneous software as service (SaaS) based applications can be performed in the validation layer without using logic processes from the applications layer [col. 2, line 62 – col. 3, line 17; col. 4, lines 34-38; document validation is “off-loaded” from the application to the validation accelerator].
Referring to claim 7, Marlatt discloses wherein said sending the target object values to the composite query generator (CQG) component of the validation layer comprises a message in XML or JSON [col. 3, lies 46-58; note the XML messages].
Referring to claim 8, see at least the rejection for claim 1, which is a method corresponding to the claimed system [see also fig. 1 and col. 4, lines 25-38].
Referring to claim 9, see the rejection for claim 2.
Referring to claim 10, see the rejection for claim 3.
Referring to claim 11, see the rejection for claim 4.
Referring to claim 12, see the rejection for claim 5.
Referring to claim 13, see the rejection for claim 6.
Referring to claim 14, see the rejection for claim 7.
Referring to claim 15, see at least the rejection for claim 1. Marlatt further discloses a computer program product comprising a non-transitory computer readable storage medium having computer readable program code embodied therein, the computer readable program code executable by a processor to cause the processor to perform the claimed steps [fig. 1; col. 4, lines 25-38; the validation accelerator is provided as a network apparatus].
Referring to claim 16, see the rejection for claim 2.
Referring to claim 17, see the rejection for claim 4.
Referring to claim 18, see the rejection for claim 5.
Referring to claim 19, see the rejection for claim 6.
Referring to claim 20, see the rejection for claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157